Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Cheng et al., U.S. Patent App. Pub. No. 2018/0033745 A1 [hereinafter Cheng] in view of Opocensky et al., U.S. Patent App. Pub. No. 2016/0111344 A1 [hereinafter Opocensky]; Gung et al., U.S. Patent App. Pub. No. 2005/0263390 A1 [hereinafter Gung]; Lee, U.S. Patent App. Pub. No. 2017/0011987 A1; either Kagajwala et al., U.S. Patent App. Pub. No. 2016/0333495 A1 [hereinafter Kagajwala] or Chua et al., U.S. Patent App. Pub. No. 2013/0334052 A1 [hereinafter Chua]; and
as evidenced by Lee/Truong et al., U.S. Patent App. Pub. No. 2008/0274369 A1 (to avoid confusion this reference will be named after the second named inventor) [hereinafter Truong] for claim 4.
The body of the claim is generally written with parentheses following the limitations indicating the prior art’s teachings and/or examiner notes.

Claim 1. The following references render this claim obvious.
I. Cheng
A method of fabricating a wafer stack, the method comprising: 
forming a tantalum-nitride film (tantalum nitride diffusion barrier; Cheng [0036], fig. 3) on a substrate of the wafer stack (semiconductor device 300, which would have a wafer; Cheng [0001], [0034], fig. 3) …; 
forming a [seed] layer on the tantalum-nitride film (copper seed layer; Cheng [0036], fig. 3); and 
depositing [metal] directly on the [seed] layer (bump structure 340 deposited, which may be a solder bump or copper pillar; Cheng [0001], [0036], fig. 3)….
II. Tantalum - Opocensky
Cheng is silent on tantalum.
However, Opocensky teaches that both copper and tantalum are suitable seed layer metals, making the two suitable substitutes for each other. Opocensky [0081].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the aforementioned prior art’s copper with Opocensky’s tantalum to yield the predictable result of having a suitable seed metal.
III. PVD - Gung
Cheng is silent on using physical vapor deposition in a deposition chamber of a physical vapor deposition apparatus controlled by a deposition controller for both tantalum and tantalum nitride.
However, Cheng must deposit TaN and Ta somehow. Thus a person having ordinary skill in the art would have looked to the prior art for guidance.
Gung teaches a method comprising sputtering (which is a type of PVD) a TaN/Ta bilayer by depositing Ta with argon and adding in nitrogen gas when depositing TaN within the same chamber. Gung [0003]-[0006], [0083]-[0084], fig. 8. Gung further teaches the method comprises using a controller 89 to control process control elements such as the vacuum system 16, the process gas mass flow controllers 20, the wafer bias supply 34, the  target power supply 42, etc. Gung [0043], fig. 8.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method using Gung’s method comprising PVD and controller in order to yield the predictable result of having a suitable method to deposit TaN and Ta with the ability to control process control elements.
IV. Electroplating Indium - Lee
Cheng is silent on electroplating indium.
However, Lee teaches a bump portion 152a to be solder compatible. Lee [0072], fig. 14. Lee teaches that the bump may be made from copper or indium using electroplating, making the two suitable substitutes. Lee [0075], fig. 14.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the aforementioned prior art’s method’s copper with Lee’s indium to yield the predictable result of having a suitable bump metal.
Alternatively, it also would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method’s metal with Lee’s indium to yield the predictable result of having a suitable solder bump material. 
V. Electroplating Bath & controller – either Kagajwala or Chua
Cheng is silent on an electroplating bath of an electroplating apparatus controlled by an electroplating controller.
However, Kagajwala teaches a method comprising utilizing a plating bath 303 which would electroplate indium. Kagajwala [0042], [0069], fig. 3. Kagajwala further teaches the method comprises controller 319 including program instructions such as current and voltage levels, rate of electrolyte delivery, electrolyte composition, and rate of substrate rotation. Kagajwala [0072], fig. 3.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Kagajwala’s method in order to have a bath to electroplate indium and a controller which controls current and voltage levels, rate of electrolyte delivery, electrolyte composition, and rate of substrate rotation.
Alternatively, Chua teaches a method comprising a plating bath which would electroplate indium. Chua abstract, figs. 1A-6. Chua further teaches the method comprises a controller 170 which controls dosing of acid and water and also parameters such as flow rates and concentrations. Chua [0075]-[0076], figs. 1A-1B.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Chua’s method in order to have a bath to electroplate indium and a controller which controls dosing of acid and water and also parameters such as flow rates and concentrations.

Claim 2. The method of claim 1, wherein forming the tantalum-nitride film on the substrate of the wafer stack using physical vapor deposition is performed by physical vapor deposition of tantalum in an environment of argon and nitrogen (rejected for similar reasons stated in the claim 1 rejection).

Claim 3. The method of claim 2, wherein forming the tantalum layer on the tantalum- nitride film using physical vapor deposition is performed by physical vapor deposition of tantalum in an environment of argon only (rejected for similar reasons stated in the claim 1 rejection).

Claim 4. The method of claim 3, wherein the tantalum layer comprises alpha-phase tantalum (factual reference Truong teaches that alpha tantalum forms when deposited on TaN, which is what the prior art of claim 1 teaches). See Truong [0062], claim 1 rejection.

Claim 5. The method of claim 1, wherein the tantalum layer is at least three times thicker than the tantalum-nitride film (the seed layer may be 100-1000 nm, which can be 3 times thicker than the diffusion barrier’s 50-200 nm). Cheng [0036].

Claim 7. The method of claim 1, wherein the indium on the tantalum layer is deposited as a plurality of indium bumps configured to provide a plurality of conductive paths through the wafer stack (a plurality of bumps used which would provide a plurality of conductive paths). Cheng [0036].

Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over Cheng in view of Opocensky, Gung, Lee, and either Kagajwala or Chua as applied to claim 1 above, and further in view of Egan et al., U.S. Patent App. Pub. No. 2014/0367267 A1 [hereinafter Egan] and Mountsier et al., U.S. Patent App. Pub. No. 2010/0187693 A1 [hereinafter Mountsier].
Claim 6. Cheng is silent on the method of claim 1, wherein an average sheet resistance of the tantalum layer and the tantalum-nitride film combined on the substrate is between 0.1 and 1.0 ohms-per-square.
However, Cheng’s TaN-Ta films must have some average sheet resistance value. Thus a person having ordinary skill in the art would have looked to the prior art for guidance.
A result-effective variable is a variable which achieves a recognized result. The determination of the optimum or workable ranges of a result-effective variable is routine experimentation and therefore obvious. MPEP § 2144.05.
Mountsier teaches a method comprising using the average sheet resistance. Mountsier [0051]. Egan teaches that the sheet resistance of the barrier and/or seed layer is a variable that achieves the recognized result of affecting the electroplating deposition rate and surface compliance. Egan [0006]. Thus the average sheet resistance is a result-effective variable. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have routinely experimented with the variable and determined the optimum or workable range to be inclusive of the claimed range/value(s).	

Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not apply to the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hosung Chung whose telephone number is (571) 270-7578. The examiner can normally be reached Monday-Friday, 9 AM - 6 PM CT.
Examiner interviews are available by telephone and video conferencing using a USPTO supplied web-based collaboration tool. Applicant can schedule an interview online using the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
 
/HO-SUNG CHUNG/Examiner, Art Unit 1794